                Case 21-11549-RAM         Doc 42     Filed 04/16/21      Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

In Re:                                                        Case No. 21-11549-RAM
                                                              Chapter 11
CSC Enterprises, Inc. DBA Scully's Tavern

                  Debtor.
_________________________________/

                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on April 16, 2021, a true copy of the ReNotice of Hearing (Doc.

No. 39) was served:

CM/ECF to:

U.S. Trustee, 51 S.W. 1st Ave., Suite 1204, Miami, FL 33130
[USTPRegion21.MM.ECF@usdoj.gov]

Steven D. Schneiderman, Office of the US Trustee, 51 S.W. 1st Ave., Suite 1204, Miami, FL 33130
[Steven.D.Schneiderman@usdoj.gov]

Ricardo Corona, Esquire, 3899 NW 7 St., Second Floor, Miami, FL 33126 [bk@coronapa.com]

Tarek Kiem, Subchapter V Trustee, Kiem Law, PLLC, 8461 Lake Worth Road, Suite 114, Lake
Worth, FL 33467 [tarek@kiemlaw.com]

U.S. Mail to:

CSC Enterprises, Inc. DBA Scully's Tavern, 9809 SW 72nd St., Miami, FL 33713
All creditors and parties in interest that do not receive CM/ECF listed on the mailing matrix attached
hereto.

        I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for
the Southern District of Florida and I am in compliance with the additional qualifications to practice
in this Court as set forth in Local Rule 2090-1(A).

         Dated April 16, 2021.
                                               /s/ Ryan E. Davis
                                               RYAN E. DAVIS
                                               Florida Bar No. 0179851
                                               rdavis@whww.com
Case 21-11549-RAM   Doc 42   Filed 04/16/21    Page 2 of 3




                       WINDERWEEDLE, HAINES, WARD
                         & WOODMAN, P.A.
                       Post Office Box 880
                       Winter Park, FL 32790-0880
                       (407) 423-4246
                       (407) 645-3728 (facsimile)
                       Attorneys for Equity One (Florida Portfolio) LLC
Case 21-11549-RAM   Doc 42   Filed 04/16/21   Page 3 of 3
